DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 04/28/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 04/28/2022, with respect to the rejection of claims 1, 3, 5-8 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to “wherein the storage unit is further configured to store a plurality of transition times in a plurality of the past diagnosis, and wherein the workstation-side processor is further configured to learn a transition time to be set based on the plurality of transition times in a plurality of the past diagnosis, and automatically determine and set the transition time based on a learning results of the transition time”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “wherein the storage unit is further configured to store a plurality of transition times in a plurality of the past diagnosis, and wherein the workstation-side processor is further configured to learn a transition time to be set based on the plurality of transition times in a plurality of the past diagnosis, and automatically determine and set the transition time based on a learning results of the transition time”. The examiner acknowledges that the prior art references of record both alone and in combination do not teach these limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitations.
Therefore, claims 1, 3, 5-8 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793